Citation Nr: 1440148	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-18 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right hand degenerative arthritis (claimed as right hand ring finger status post two surgeries).

2.  Entitlement to an initial compensable rating for thoracolumbar degenerative arthritis with scoliosis (claimed as chronic lower back pain), which is currently 10 percent disabling.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1989 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for right hand degenerative arthritis and assigned a noncompensable (0 percent) rating, and also granted service connection for thoracolumbar degenerative arthritis with scoliosis, and assigned a 10 percent rating.  The Veteran appealed from the initial ratings assigned, and the matters are now before the Board.

Consideration of the Veteran's appeals has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems comprise the entirety of the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's right hand degenerative arthritis is manifested by X-ray findings of degenerative changes in the first, third, fourth, and fifth digits and complaints of pain regarding his fourth finger.

2.  The Veteran's thoracolumbar degenerative arthritis with scoliosis is manifested by forward flexion to 70 degrees, and was not manifested by forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees or to 30 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for right hand degenerative arthritis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2013).

2.  The criteria for an evaluation in excess of 10 percent for thoracolumbar degenerative arthritis with scoliosis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Initial Rating for Right Hand Degenerative Arthritis

The Veteran contends that his service-connected right hand degenerative arthritis is more severe than currently rated (0 percent).

The Veteran is assigned a noncompensable rating under Diagnostic Code 5003.  Degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved under Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Id.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

Limitation of motion of the ring finger is rated under Diagnostic Code 5230.  Under that Code, any limitation of motion of a ring finger or little (fifth) finger, of the major or minor hand, is rated at 0 percent.  Under Diagnostic Code 5227, if a major or minor ring or little finger is in unfavorable or favorable ankylosis, the rating to be assigned also is 0 percent.  38 C.F.R. § 4.71a.

The Board finds that after reviewing the entire claims file, the Veteran's right hand arthritis has been 10 percent disabling, but no more, throughout the period on appeal.

The Veteran was afforded a VA examination in April 2010.  He reported having constantly dull, localized pain in the right ring finger.  Pain was rated as 2/10 in severity, exacerbated by cold weather and relieved with over-the-counter pain medication.  He additionally describes his symptoms as constant irritation that never gets better or worse.  The Veteran reported that the overall functional impairment of his right ring finger was that it will bend and flex, but will not straighten.  The Veteran could tie his shoelaces, fasten buttons, and tear a piece of paper without difficulty.  On examination, with the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers were as follows: index finger 5 cm, long finger 4.5 cm, ring finger 4 cm and little finger 3.5 cm. With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the fingers were: index finger 6 cm, long finger 6 cm, ring finger 6 cm and little finger 5 cm.  Range of motion of the right ring finger was within normal limits, and not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive testing.  Ankylosis was not present.  X-rays revealed degenerative arthritis in the right first, third, fourth, and fifth digits.  The examiner noted that the condition had no effect on the Veteran's daily activities.

As noted above, the rating schedule does not provide a compensable rating under Diagnostic Code 5230 for limitation of motion of the ring finger.  Notably, even ankylosis of the ring finger, which the Veteran does not have, is not rated as compensable.  However, a compensable rating for arthritis is possible under Diagnostic Code 5003.  Compensable ratings under that Code are predicated upon arthritis of major joints or minor joint groups.  Under 38 C.F.R. § 4.45, a minor joint group is defined as multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities.  

With any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intention of the schedule is to recognize painful motion with joint pathology as productive of disability and to recognize an actually painful joint, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  In light of the x-ray findings of degenerative joint disease in the right ring finger and complaints of pain, a 10 percent disability rating is warranted under DC 5003.  See 38 C.F.R. §4.59.  In the absence of X-ray evidence of the involvement of 2 or more major joints or two or more minor joint groups, a rating in excess of 10 percent is not warranted under DC 5003 during any period on appeal.

The Board has also considered whether a higher rating may be warranted under an alternative code, and finds that because the Veteran has been diagnosed with right hand arthritis, DC 5003 remains the most appropriate code under which to rate the service connected disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Initial Rating for Thoracolumbar Degenerative Arthritis

The Veteran's service-connected thoracolumbar degenerative arthritis with scoliosis disability is currently evaluated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242.  The Veteran contends that his disability is more severe than currently rated.

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

After a full review of the record, and as discussed below, the Board concludes that an initial rating greater than 10 percent for thoracolumbar degenerative arthritis with scoliosis is not warranted.  

The Veteran's first VA examination for this condition was in April 2010.  During the examination, he reported symptoms of pain, stiffness, spasms and decreased motion.  The examiner found that his posture, gait, and tandem gait were normal, and his walking was steady.  There was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding of movement, or weakness.  There was negative straight leg raising bilaterally and Lasegue's sign was negative.  There was also no ankylosis of the thoracolumbar spine.  His thoracolumbar range of motion was forward flexion of 90 degrees, extension of 15 degrees with pain, right lateral flexion of 20 degrees with pain at 20 degrees, left lateral flexion of 30 degrees, right rotation of 20 degrees with pain at 20 degrees, and left rotation of 30 degrees.  The Veteran's total combined range of motion was 205 degrees.  Repetitive use was possible with no additional limitation of degrees of motion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was symmetry of spinal motion with normal curves of the spine, and no sensory deficits from L1- L5.  The examination of the sacral spine revealed no sensory deficits of S1.  His L3 showed motor weakness of bilateral right and left hip flexion of 4 out of 5 bilaterally.  His right lower extremity reflexes revealed knee jerk of 1+ and ankle jerk of 1+. The Veteran's left lower extremity reflexes revealed knee jerk of 1+ and ankle jerk of 1+.  The examination revealed normal cutaneous reflexes. There were also no signs of Lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement.  X-rays of the thoracic spine showed degenerative arthritis with left mid to lower thoracic scoliosis.  X-rays of the lumbar spine showed degenerative arthritis.  Ultimately, the VA examiner diagnosed the Veteran with thoracolumbar degenerative arthritis with scoliosis.

A 10 percent evaluation was assigned from September 1, 2010, the day after the Veteran's release from active duty.  The criteria for rating diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned when evidence shows painful motion, a limitation of motion as a result of pain, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or a vertebral body fracture with loss of 50 percent or more of the height.  The Veteran's total combined range of motion was 205 degrees with evidence of pain on motion; therefore, a 10 percent evaluation, but not higher, is warranted.

A note from October 2010 private treatment records indicated that the Veteran had
lumbar degenerative disc disease at L5/S1.  An MRI revealed a black disc at L5/S1 without any loss of height and the most minimal of impressions on the spinal thecal sac on the right side.  He stated he had continuous back pain, and had pain in his feet when he flexed forward to 90 degrees.  He denied bowel, bladder, or potency problems.  He tended to stand with his weight on his right leg.  He denied leg pain, but admitted to pain in the toes of both feet that was constant and worsened with most activities.  

Private treatment records from August 2013 revealed that the Veteran had surgery on his lower back that same month, which consisted of a lumbar fusion at L4-S1.

The Veteran was given another VA examination for this disability in March 2014.  This VA examination did not show any changes that would warrant a higher initial rating for the Veteran.  The VA examiner opined that "it is less likely than not [...] that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time." The examiner also stated that "there is no additional limitation due to pain, weakness, fatigability or incoordination with no change in the baseline range of motion due to 'pain on use or during flare-ups.'" In the end, the VA examiner found that "[i]t would be pure speculation to state what additional [range of motion] loss would be present due to pain on use or during flare ups since the Veteran is not examined during a flare-up."  The Board finds this medical opinion highly probative that there is no change in the Veteran's disability that would warrant a higher rating than currently granted even when considering functional limitations due to such factors as pain, weakness, fatigue, lack of endurance or incoordination during periods of flare-up, or other reduction in normal excursion of movement.  See DeLuca, 8 Vet. App. at 207-08.

Considering the evidence of record, there is no basis for an increased disability rating for the Veteran's service-connected disability.  In order to find that a 20 percent rating is appropriate under DC 5242, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DC 5242.  Moreover, the Veteran's forward flexion has constantly been measured as 70 degrees, his combined range of motion has remained above 120 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis in the record. 

To the extent that the Veteran contends that his service-connected thoracolumbar degenerative arthritis with scoliosis has been more disabling than the currently assigned rating reflects, the Board notes that he is competent to endorse symptoms such as lower back pain and radiculopathy.  Nonetheless, application of the rating criteria to the objective evidence of spinal symptoms reveals that a higher rating is not warranted.  With regard to the neurologic symptoms that have been endorsed by the Veteran's service-connected low back disability, such symptoms have been separately rated under DC 8520, and are not currently subject to appeal.  

The Board has also considered whether a higher rating may be warranted under an alternative Code, and finds that because the Veteran has been diagnosed with thoracolumbar degenerative arthritis with scoliosis, DC 5242 remains the most appropriate Code under which to rate the service connected disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on examination in 2014, the examiner determined that the Veteran did not have intervertebral disc syndrome.  

Based on the foregoing, the Board finds that the evidence is against an initial rating for thoracolumbar degenerative arthritis with scoliosis greater than 10 percent.  See 38 C.F.R. § 4.71a.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3.

Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected ischemic heart disease.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities listed above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria rate the disabilities on the basis of certain ranges of motion and pain; thus, the demonstrated manifestations specifically associated with his service-connected right hand arthritis and thoracolumbar degenerative arthritis with scoliosis - namely pain associated with movement - are contemplated by the provisions of the rating schedules.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedules, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in April 2010 and March 2014.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter of service connection for right hand degenerative arthritis (claimed as right hand ring finger status post two surgeries) and thoracolumbar degenerative arthritis with scoliosis (claimed as chronic lower back pain).  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial rating of 10 percent, and no higher, is granted for right hand degenerative arthritis.

An initial rating in excess of 10 percent for thoracolumbar degenerative arthritis with scoliosis is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


